Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 15, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151600(63)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  CHANCE LOWERY,                                                                                            Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 151600
  v                                                                 COA: 319199
                                                                    Calhoun CC: 2011-003414-NO
  ENBRIDGE ENERGY, LIMITED PARTNERSHIP
  and ENBRIDGE ENERGY PARTNERS, L.P.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Chamber of Commerce
  for leave to file an amicus curiae brief and to extend the deadline for filing the brief is
  GRANTED. The amicus brief will be accepted as timely filed if submitted on or before
  August 29, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 15, 2016
                                                                               Clerk